Exhibit 10.28

 

December 14, 2010

 

Gregory Papaz

53 Stone Ridge Drive

Ringwood, NJ  07456

 

Dear Greg:

 

It is with great pleasure that I offer you the position of Senior Vice President
US Commercial Operations with Optimer Pharmaceuticals, Inc. reporting to Pedro
Lichtinger.

 

Associated with this opportunity, the Company offers the following compensation
and benefits:

 

1.               Annual Salary.  $310,000 US Dollars, paid semi-monthly in
arrears in accordance with the Company’s payroll practices.

 

2.               Optimer offers a competitive benefit package to you and your
eligible dependents that includes Medical, Dental, Vision, Group Term Life
Insurance, Long Term Disability Insurance, a 401(k) plan and several voluntary
benefit options.

 

3.               Stock Options: The Company will provide you with the following
long-term incentive compensation arrangement in accordance with the terms of
Company’s 2006 Equity Incentive Plan (“Equity Incentive Plan”).  Upon the
commencement of your employment and subject to approval of the Board, you will
be granted the following stock options:

 

An Option to purchase 100,000 shares of Optimer Pharmaceuticals, Inc. common
stock at the current fair market value on the date of the grant.  The vesting
schedule for this Option is over a four year period with a one-year cliff and
monthly vesting thereafter.

 

4.             Optimer has 11 official holidays.  In addition, you will begin
accruing paid vacation at a rate of 17 days per year (5.67 hours per pay period)
beginning with your first pay period as a full-time employee.  You will also be
provided with 5 days of sick time per year.

 

5.               Incentive Compensation Plan.  Optimer has an incentive
compensation plan which provides for the payment of cash bonuses to our Chief
Executive Officer, Vice Presidents, and Director-level employees.  The position
SVP, US Commercial Operations will be eligible for a target bonus of a Sr. Vice
President level position.  Target incentive compensation for a Sr.Vice President
level is 35% of annual salary. Actual bonuses paid under the Plan are based on
the achievement of established corporate and individual goals and require board
approval.  Plan participants must be hired by July 1st to participate in the
plan year.  Bonus amounts will be pro-rated for plan participants that are hired
after January 1st, but before July 1st in the plan year.

 

6.               Severance Benefit Plan.  Optimer has a severance benefit plan
and attached is a summary of our plan provisions.  Your position will be
eligible for benefits at the Company Officer and Vice President level. 
Notwithstanding your actual number of months of service at any point in time,
the benefits to which you may be entitled under the severance benefit plan, if
any, will be calculated on the basis of your actual number of months of service
plus 12 additional months.

 

--------------------------------------------------------------------------------


 

Please understand that this offer is contingent upon your consent for Optimer,
through an outside firm, to complete a criminal background check and
verification of information provided on your employment application.   Attached
is a form for you to complete giving Optimer authorization to conduct your
background investigation.

 

We would like you to start on Monday, December 20th in San Diego.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

 

As a Company employee, you will be expected to abide by company rules and
regulations.  You will be specifically required to sign an acknowledgment that
you have read and understand the company rules of conduct, which is included in
our employee handbook.  You will also be expected to sign and comply with an
Employee Proprietary Information Agreement, which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company and non-disclosure of proprietary information.   You
will receive a copy of our Employee Proprietary Information Agreement for your
review with this employment offer and also enclosed is our employee benefit
summary.

 

We look forward to working with you as part of the Optimer team.  If you accept
the position, please let Diane McCarty know and sign and return your acceptance
letter along with the authorization for the background investigation.  Diane can
be reached at dmccarty@ optimerpharma.com, or 858-909-0736, ext. 139.

 

Best Regards,

 

 

 

 

 

/s/ Pedro Lichtinger

 

Pedro Lichtinger

 

President & Chief Executive Officer

 

 

 

 

 

I accept the offer as stipulated above:

/s/ Gregory Papaz

 

12/20/2010

 

Signature

 

Date

 

--------------------------------------------------------------------------------